Carro, J., dissents in a memorandum as follows:
The critical issue is whether probable cause existed to believe a weapon was secreted within defendant-appellant’s automobile, so as to permit the police, without a warrant, to break into and search the vehicle which was parked across the street from the station house. As noted by the majority, the informant, while in the station house, accused defendant, her just-shed paramour, of having a gun on his person and of intending to shoot her. The defendant was immediately seized and searched, but no weapon was found. The informant then claimed “if he doesn’t have one on him, there is one in the car.” The defendant was then arrested for menacing and placed in a “holding pen”, while officers broke into the vehicle and searched it. The informant told the police that she and defendant had been living together, that earlier that day she had left him, that she and another couple removed her belongings from the apartment she shared with defendant, loaded them into a truck and left. The defendant thereupon drove alongside the truck and pointed a gun at them. In Carroll v United States (267 US 132), the court delineated an exception to the warrant requirement, to wit, that the police may stop and search an automobile without a warrant, provided there *946was probable cause to believe it contained contraband being illegally transported. The rationale of Carroll was that, unlike a dwelling or other structure for which a warrant may be readily obtained, a vehicle may be quickly moved out of the location or jurisdiction, making it impracticable to obtain a warrant. The exigent circumstances which justify the warrantless search of an automobile stopped on the highway even where there is probable cause are that the car is moveable, the occupants are alerted, and the car’s contents may never be found again if a warrant must first be obtained. “[T]he opportunity to search is fleeting.” (Chambers v Maroney, 399 US 42, 51.) On remand from the Supreme Court, the Court of Appeals in People v Belton (55 NY2d 49), sustained a search under the “automobile exception” to the warrant requirement where the defendant’s vehicle had been stopped and the occupants removed and validly arrested. The police immediately returned to the vehicle and searched, finding contraband in a zippered jacket pocket. The court justified the warrantless search as being contemporaneous with a valid arrest, because the circumstances gave reason to believe the car contained evidence of a "crime, i.e., “probable cause”. In United States v Ross (456 US 798), the police, acting on information from a reliable informant, stopped respondent’s car, arrested him and discovered heroin in the trunk, as predicted. The car was driven to the police headquarters, where another warrantless search revealed a zippered pouch containing cash. The Supreme Court (p_) reaffirmed “the basic rule of Fourth Amendment jurisprudence stated by Justice Stewart for a unanimous Court in Mincey v. Arizona, 437 U. S. 385, 390: ‘The Fourth Amendment proscribes all unreasonable searches and seizures, and it is a cardinal principle that “searches conducted outside the judicial process, without prior approval by judge or magistrate, are per se unreasonable under the Fourth Amendment — subject only to a few specifically established and well-delineated exceptions.” Katz v. United States, 389 U. S. 347, 357 (footnotes omitted).’ ” The court noted (p__) that the exception recognized in Carroll v United States (267 US 132, supra), that a warrantless search of an automobile stopped by police officers who have probable cause to believe the vehicle contains contraband was not unreasonable, is one of those few exceptions which is “‘specially established and well-delineated’ ”, Since the court in Carroll did not address the permissible scope of the search, the Ross court considered the extent to which the police might conduct a search of compartments and containers within a stopped vehicle, where probable cause exists to believe that contraband is concealed somewhere therein. Analyzing the cases, the court emphasized the importance of the probable cause requirement and stated (p _): “Moreover, the probable cause determination must be based on objective facts that could justify the issuance of a warrant by a magistrate and not merely on the subjective good faith of the police officers * * * In this class of cases, a search is not unreasonable if based on facts that would justify the issuance of a warrant, even though a warrant has not actually been obtained.” All of these cases deal with “stopped cars”.* In Coolidge v New Hampshire (403 US 443), however, the defendant was arrested in his house for murder. The police obtained an invalid search warrant for his automobile, which was parked in his driveway, and subsequently towed it to the police station. It was searched there two days later and twice more during the next year, and evidence recovered from the vehicle was introduced at the trial. The court held that on the facts of this case a warrantless search and seizure of the car could *947not be justified under one of the exceptions to the warrant requirement; that the seizure of the car in the driveway could not be justified as incidental to the arrest which took place inside the house; that there were no exigent circumstances justifying the warrantless search, even had it been made before the car was taken to the police station; and that the special exception for automobile searches in Carroll v United States (supra), and Chambers v Maroney (supra) was inapplicable. In discussing the rule under Carroll, where the police may make a warrantless search of an automobile whenever they have probable cause to do so, the court noted (p 460) the rationale of that case, that it is not practicable to secure a warrant because the vehicle can be quickly moved out of the locality, and that under Chambers (supra), “ ‘exigent circumstances’ ” justify the warrantless search of an automobile stopped on the highway where there is probable cause, as “ ‘[t]he opportunity to search is fleeting’ ”. The court stated (pp 461-462): “[t]he word ‘automobile’ is not a talisman in whose presence the Fourth Amendment fades away and disappears * * * by no possible stretch of the legal imagination can this be made into a case where ‘it is not practicable to secure a warrant,’ Carroll, supra, at 153, and the ‘automobile exception,’ despite its label, is simply irrelevant.” The facts in our instant case seem susceptible to the legal conclusions drawn in Coolidge. The search of the car across the street from the station house cannot be justified as incidental to the arrest, which took place inside the station house. There were no exigent circumstances justifying the warrantless search. The defendant was in custody, and a guard could have been placed by the vehicle, immobilizing it and eliminating the rationale for the automobile exception. Therefore, even were probable cause present, “by no possible stretch of the legal imagination can this be made into a case where ‘it is not practicable to secure a warrant’.” (Ibid.) The Court of Appeals, however, recently decided People v Orlando (56 NY2d 441), relied on by the majority. In that case defendant was validly arrested inside a pharmacy for presenting three forged prescriptions to be filled. He admitted that there were other forged prescriptions and illegally obtained drugs in his automobile in the parking lot alongside the pharmacy. The police then searched the car and found the contraband. The court disposed of Coolidge in one sentence (p 445): “To be emphasized is the fact that the vehicle was parked in a public place; its location did not necessitate a warrant as might be the case had it been parked in a nonpublic place (cf. Coolidge v New Hampshire, 403 US 443)”. Would the result have been different in Coolidge had the car been parked in the street in front of the house? Orlando held that (pp 445-446), the distinction between moving vehicles stopped by the police and parked vehicles notwithstanding, “the search of defendant’s vehicle was justified because the detectives had probable cause on the basis of what they had been told by the pharmacist trainee, by Dr. Oxman and by defendant himself to believe not only that defendant had possessed the forged instruments presented to Pathmark but also that additional contraband (in the form of forged prescriptions and drugs illegally obtained through use of other such prescriptions) would be found in the car.” The Orlando court viewed as most crucial the probable cause requirement, and that case had a “high quality” of probable cause, to wit, the identification by the pharmacist trainee of defendant as the man who had left the prescriptions, the statement by the physician that he had no such patient and that several pads of prescription blanks were missing, and the admission by the defendant that the contraband was in fact in his automobile, parked just outside. In contrast, probable cause has not been made out in the instant case. The informant was wrong — and thus proven unreliable — about the defendant’s possession of the weapon in the station house. She speculated upon its location in the car (“if he doesn’t have one on *948him, there is one in the car”), based upon his alleged pointing of the weapon while in the vehicle “earlier that day”. Probable cause must be based upon “reasonably trustworthy information” (Carroll v United States, supra, at p 162) leading to reasonable certainty in the mind of “a man of reasonable caution”. If the probable cause shown in Orlando is of “high quality”, then that exhibited here is of such “low quality” as to be nonexistent. Error and speculation do not lead to reasonable certainty but to untrustworthy and unreliable information. If “[t]he touchstone of our analysis under the Fourth Amendment is always ‘the reasonableness in all the circumstances’ ” (Pennsylvania v Mimms, 443 US 106, 108-109), then the actions of the police officers here in accepting at face value the unreliable and speculative information tendered by this informant were unreasonable. The orders granting the motion to suppress evidence and to dismiss count one of the indictment should be affirmed.

 Re: United States v Ross, see Justice Marshall’s dissent at p_, n 1, “The Court confines its holding today to automobiles stopped on the highway which police have probable cause to believe contain contraband. I do not understand the Court to address the applicability of the automobile exception rule announced today to parked cars. Cf. Coolidge v. New Hampshire, 403 U. S. 442 (1971).”